[a1032018borgwarnerrestri001.jpg]
Exhibit 10.3 BORGWARNER INC. 2018 STOCK INCENTIVE PLAN Restricted Stock
Agreement For Non-Employee Directors THIS Restricted Stock Agreement (the
“Agreement”) dated as of April 25, 2018, by and between BORGWARNER INC., a
Delaware corporation (the “Company”), and (the “Director”) is entered into as
follows: WITNESSETH: WHEREAS, the Company has established the BorgWarner Inc.
2018 Stock Incentive Plan (the “Plan”), a copy of which is attached hereto or
which has been previously provided to the Director; WHEREAS, the Corporate
Governance Committee of the Board of Directors of the Company has recommended
that the Director be granted shares of Restricted Stock pursuant to the terms of
the Plan and the terms of this Agreement, and the Board of Directors of the
Company has approved such recommendation. NOW, THEREFORE, in consideration of
the foregoing and the mutual covenants hereinafter set forth: 1. Award of
Restricted Stock. The Company hereby awards to the Director on this date, 2,457
shares of its common stock, par value $.01 (“Stock”), subject to the terms and
conditions set forth in the Plan and this Agreement (the “Award”). 2. Issuance
of Share Certificates or Book Entry Record. The Company shall, as soon as
administratively feasible after execution of this Agreement by the Director,
either (1) issue one or more certificates in the name of the Director
representing the shares of Restricted Stock covered by this Award, or (2) direct
the Company’s transfer agent for the Stock to make a book entry record showing
ownership for the Restricted Stock in the name of the Director, subject to the
terms and conditions of the Plan and this Agreement. 3. Custody of Share
Certificates During the Restriction Period. In the event that the Company issues
one or more certificates for the Restricted Stock covered by this Award in lieu
of book entry, during the Restriction Period described below: a. The certificate
or certificates shall bear the following legend: “The transferability of this
certificate and the shares of stock represented hereby are subject to the terms
and conditions (including Page 1 of 5



--------------------------------------------------------------------------------



 
[a1032018borgwarnerrestri002.jpg]
Exhibit 10.3 forfeiture) of the BorgWarner Inc. 2018 Stock Incentive Plan and a
Restricted Stock Agreement. Copies of such Plan and Restricted Stock Agreement
are on file at the headquarters offices of BorgWarner Inc.” b. The certificates
shall be held in custody by the Company until the restrictions set forth herein
shall have lapsed; and c. As a condition to receipt of this Award, the Director
hereby authorizes the Company to issue such instructions to the transfer agent
as the Company may deem necessary or proper to comply with the intent and
purposes of this Agreement and the Plan, including provisions regarding
forfeiture, and that this paragraph shall be deemed to constitute the stock
power, endorsed in blank, contemplated by Section 8.2 of the Plan. 4. Terms of
the Plan Shall Govern. The Award is made pursuant to, and is subject to, the
Plan, including, without limitation, its provisions governing a Change in
Control and Cancellation and Rescission of Awards. In the case of any conflict
between the Plan and this Agreement, the terms of the Plan shall control. Unless
otherwise indicated, all capitalized terms contained in this Agreement shall
have the meaning assigned to them in the Plan. 5. Restriction Period. The
Restriction Period for the Restricted Stock awarded to the Director under this
Agreement shall commence with the date of this Agreement set forth above and
shall end, for the percentage of the shares indicated below, on the date when
the Restricted Stock shall have vested in accordance with the following
schedule: Date Vested Percentage April 25, 2019 100% of the Awarded Shares
During the Restriction Period, the Director shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber the Restricted Stock awarded
herein. 6. Shareholder Rights. Subject to the restrictions imposed by this
Agreement and the Plan, the Director shall have, with respect to the Restricted
Stock covered by this Award, all of the rights of a stockholder of the Company
holding Stock, including the right to vote the shares and the right to receive
any cash dividends; provided, however, that cash dividends will be automatically
reinvested in additional shares of Restricted Stock, the number of which shall
be determined by multiplying (i) the number of Page 2 of 5



--------------------------------------------------------------------------------



 
[a1032018borgwarnerrestri003.jpg]
Exhibit 10.3 shares of Restricted Stock that the Director has been issued under
this Agreement as of the dividend record date by (ii) the dividend paid on each
share of Stock, and dividing the result by (iii) the Fair Market Value of a
share of Stock on the dividend payment date. Such additional shares of
Restricted Stock resulting from the reinvestment of dividends shall be subject
to the same restrictions, terms and conditions, including the Restriction
Period, contained herein. For the avoidance of doubt, if the Restricted Stock is
forfeited, then any dividends paid thereon and treated in accordance with this
paragraph shall also be forfeited. 7. Forfeiture of Shares. Upon the Director’s
Termination of Employment during the Restriction Period, all shares of Stock
covered by this Award that remain subject to restriction shall be forfeited by
the Director; provided, however, that in the event of the Director’s Retirement
during the Restriction Period, the Compensation Committee shall have the
discretion to waive, in whole or in part, any or all remaining restrictions with
respect to any or all of the Restricted Stock covered by this Award. 8. Change
in Control. In the event of a Change in Control, this Award shall be treated in
accordance with Section 15 of the Plan. 9. Delivery of Shares. At the Director’s
request, if and when the Restriction Period expires for a share or shares of
Restricted Stock without a prior forfeiture, the Company will deliver
certificate(s) for such share(s) to the Director. 10. Acquisition of Shares For
Investment Purposes Only. By his or her signature hereto, the Director hereby
agrees with the Company as follows: a. The Director is acquiring the shares of
Stock covered by this Award for investment purposes only and not with a view to
resale or other distribution thereof to the public in violation of the
Securities Act of 1933, as amended (the “1933 Act”), and shall not dispose of
any of the shares of the Stock in transactions which, in the opinion of counsel
to the Company, violate the 1933 Act, or the rules and regulations thereunder,
or any applicable state securities or “blue sky” laws; b. If any of the shares
of Stock covered by this Award shall be registered under the 1933 Act, no public
offering (otherwise than on a national securities exchange, as defined in the
Exchange Act) of any such shares shall be made by the Director (or any other
person) under such circumstances that he or she (or any other such person) may
be deemed an underwriter, as defined in the 1933 Act; and Page 3 of 5



--------------------------------------------------------------------------------



 
[a1032018borgwarnerrestri004.jpg]
Exhibit 10.3 c. The Company shall have the authority to endorse upon the
certificate or certificates representing the Stock covered by this Agreement
such legends referring to the foregoing restrictions. 11. No Right to Continued
Service. Nothing contained in the Plan or this Agreement shall confer upon the
Director any right to continue as a director of the Company. 12. Withholding of
Taxes. If applicable, no later than the date as of which an amount first becomes
includible in the Director’s gross income for Federal income tax purposes, the
Director shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, any Federal, state, local, or foreign taxes of
any kind required by law to be withheld. 13. Governing Law. The Award made and
actions taken under the Plan and this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without taking
into account its conflict of laws provisions. 14. Acceptance of Award. By the
Director’s signature below, the Director accepts the terms of the Award, as set
forth in this Agreement and in the Plan. Unless the Company otherwise agrees in
writing, this Agreement shall not be effective as a Restricted Stock Award if a
copy of this Agreement is not signed and returned to the Company. 15. Binding
Effect. Subject to the limitations stated above, this Agreement shall be binding
upon and inure to the benefit of the parties’ respective heirs, legal
representatives, successors, and assigns. * * * * * IN WITNESS WHEREOF,
BORGWARNER INC. and the Director have executed this Agreement to be effective as
of the date first written above. BORGWARNER INC. By: Title: Executive Vice
President, Chief Human Resources Officer Page 4 of 5



--------------------------------------------------------------------------------



 
[a1032018borgwarnerrestri005.jpg]
Exhibit 10.3 I acknowledge receipt of a copy of the Plan (either as an
attachment hereto or that has been previously received by me) and that I have
carefully read this Agreement and the Plan. I agree to be bound by all of the
provisions set forth in this Agreement and the Plan. Date Director Page 5 of 5



--------------------------------------------------------------------------------



 